Case: 14-14473   Date Filed: 04/01/2015    Page: 1 of 3


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14473
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:14-cv-00688-WMA-JEO



DONALD RAY BELUE,

                                               Plaintiff - Appellant,

versus

JOHN R. BENN,
GARY W. ALVERSON,
VICKI GAMBLE,

                                               Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 1, 2015)

Before JORDAN, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14473     Date Filed: 04/01/2015   Page: 2 of 3


      Donald Belue, an Alabama prisoner proceeding pro se, filed suit under 42

U.S.C. § 1983 against his trial counsel and the district attorney, alleging that they

conspired to falsify evidence to procure his 1995 conviction for first degree rape,

sodomy, and burglary. Mr. Belue also claimed that his trial counsel and a court

reporter conspired to change one of the juror’s answers to a voir dire question to

conceal the juror’s bias. The district court, acting sua sponte, dismissed Mr.

Belue’s complaint under 28 U.S.C. § 1915(A)(b)(1) on the grounds that his claims

were frivolous, time-barred, and barred by Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994). Mr. Belue timely appealed. Because we agree with the district court

that Mr. Belue’s claims are time-barred, we affirm.

      “We review a district court’s sua sponte dismissal of a suit for failure to

state a claim for relief under § 1915A(b)(1) de novo.” Harden v. Pataki, 320 F.3d

1289, 1292 (11th Cir. 2003). Federal courts must apply a “forum state’s statute of

limitations for personal injury actions to actions brought pursuant to 42 U.S.C. §

1983.” Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003). “The two-year

limitations period of Ala. Code § 6–2–38(l) applies to section 1983 actions in

Alabama.” Jones v. Preuit & Mauldin, 876 F.2d 1480, 1483 (11th Cir. 1989). We

may affirm a district court’s dismissal of a complaint as time-barred where a

prisoner fails to identify why the statute of limitations might be tolled in his case.

See Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003).


                                          2
              Case: 14-14473    Date Filed: 04/01/2015   Page: 3 of 3


      Mr. Belue contends that the events giving rise to his § 1983 claim occurred

in August of 1995. He filed his lawsuit in August of 2013, approximately 18 years

later, which is well beyond the two-year statute of limitations, and has failed to

assert any reasons why the statute of limitations period should be tolled.

Accordingly, his claims are time-barred.

AFFIRMED.




                                           3